Citation Nr: 1220466	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  09-17 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected residuals, left knee injury, with ACL (anterior cruciate ligament) tear, postoperative. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran served on active duty from April 2002 to August 2002, and from June 2003 to June 2004. 

This appeal comes before the Board of Veterans' Appeals  (Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection for residuals, left knee injury, with ACL tear, postoperative, evaluated as 10 percent disabling, with an effective date of June 4, 2004.  


FINDING OF FACT

The Veteran's service-connected residuals, left knee injury, with ACL tear, postoperative, is shown to have been productive of complaints of pain and swelling, with extension to no less than 0 degrees and flexion to no less than 110 degrees, but not ankylosis, malunion of the left tibia and fibula, moderate recurrent subluxation or lateral instability, or a dislocated left semilunar cartilage.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for service-connected residuals, left knee injury, with ACL tear, postoperative, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5260, 5261, 5262 (2011). 







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Initial Evaluation

The Veteran asserts that he is entitled to an initial evaluation in excess of 10 percent for his service-connected residuals, left knee injury, with ACL tear, postoperative.  

Service connection for the disability on appeal was granted in an August 2005 rating decision, which evaluated this disability as 10 percent disabling.  The Veteran has appealed the issue of entitlement to an initial evaluation in excess of 10 percent.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

With regard to the history of the disability in issue, see 38 C.F.R. § 4.1 (2011), the Veteran's service treatment reports show that in December 2003, he injured his left knee while playing basketball.  Private treatment reports from C.E.P. M.D., dated between December 2003 and May 2004 (during active duty), show that a magnetic resonance imaging (MRI) study revealed a torn ACL ligament.  In February 2004, he underwent an ACL reconstruction.  A March 2004 report noted that he was doing well, with good early motion and no instability, and that he denied having any pain.  X-rays showed that hardware was in good position.  He was noted to be using a brace, and he was advised to either wear his brace or use crutches when ambulating.  On examination, there was no instability, and he had flexion to 120 degrees and extension to 0 degrees, with minimal to no pain.  In May 2004, he was noted to be doing "fairly well," and not to be having pain.  On examination, there was "excellent motion," with no instability, but some effusion.  

Disability ratings are assigned under the criteria set forth in Diagnostic Codes (DCs) in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Disabilities must be viewed historically and the disability must be described in terms of the person's function under the ordinary conditions of daily life including employment.  38 C.F.R. §§ 4.1, 4.2, 4.10.  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b). 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, which address limitation of motion of the knee, a 20 percent rating will be assigned for flexion limited to 30 degrees or extension limited to 15 degrees.  

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71.  Normal extension and flexion of the knee is from 0 to 140 degrees. 

A report from Dr. C.E.P., dated in August 2004, notes "motion is good" in his knee.  An October 2004 report notes that he had "full extension."  Specific degrees of motion were not listed.  

A VA examination report, dated in July 2005, shows that on examination, extension of the left knee was to 0 degrees, and flexion was to 115 degrees.  

A VA examination report, dated in July 2008, shows that on examination, extension of the left knee was to 0 degrees, and flexion was to 110 degrees.  

The Board finds that an initial evaluation in excess of 10 percent under DC 5260 or DC 5261 is not warranted.  The recorded ranges of motion for the left knee do not show that the Veteran has ever been found to have flexion limited to 30 degrees or extension limited to 15 degrees.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

The Board has considered the possibility of a higher initial evaluation under another diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

Under 38 C.F.R. § 4.71a, DC 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension or slight flexion between 0 degrees and 10 degrees. 
 
Under 38 C.F.R. § 4.71a, DC 5257, a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability. 

Under 38 C.F.R. § 4.71a, DC 5258, [d]islocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, is rated as 20 percent disabling. 

Under 38 C.F.R. § 4.71a, DC 5262, a malunion of the tibia and fibula of either lower extremity warrants a 20 percent evaluation if there is a marked knee or ankle disability. 

The evidence does not show that the Veteran left knee is productive of ankylosis, moderate recurrent subluxation or lateral instability, a dislocated left semilunar cartilage, or a malunion of the tibia and fibula.  Accordingly, the Board finds that the criteria for an initial evaluation in excess of 10 percent under DC's 5256, 5257, 5258, and 5262 are not shown to have been met, and the claim must be denied.

The Board has considered whether a separate rating is warranted for instability.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604  (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  However, there is no evidence of arthritis, and the medical evidence shows that the Veteran has repeatedly been found not to have instability.  See e.g., VA examination reports, dated in July 2005 and July 2008; Dr. C.E.P.'s reports, dated in August and October of 2004.  As the medical evidence shows that the Veteran does not have any left knee arthritis, or instability, the Board has determined that the evidence is insufficient to show that a separate rating is warranted for instability of the left knee.  Given the foregoing, the Board finds that the evidence is insufficient to show arthritis of the knee, or recurrent subluxation or lateral instability of the left knee under DC 5257.  In making this determination, the Board finds that since DC 5257 is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); do not apply.  Johnson  v. Brown, 9 Vet. App. 7, 9 (1996).  

In VAOPGCPREC 9-04, General Counsel  determined that separate disability ratings could be assigned under Diagnostic Codes 5260 and 5261 for disability of the same joint.  Here, the ranges of motion of the left knee does not meet the criteria for even a 0 percent rating under DCs 5260 and 5261, i.e., flexion limited to 60 degrees or extension limited to 5 degrees.  Therefore, separate ratings for limitation of left knee motion are not warranted.  

As a final matter, in conjunction with application of DC's 5260 and 5261, an increased evaluation may be assigned on the basis of functional loss due to a veteran's subjective complaints of pain under 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Reports from Dr. C.E.P., dated in August and October of 2004, note that there was no instability, "good quad strength," and "his quad strength is at least 4+/5."  The October 2004 report states, "I am releasing him back to any and all activities as of today 10/5/04."  The report notes that while doing heavy lifting and running, he should wear his support brace.

A VA examination report, dated in July 2005, shows that the Veteran indicated that he had initially done well after his February 2005 surgery, but that in the last few months his symptoms had increased.  He reported the following: he was taking Tylenol for pain, and having some swelling.  He could not kneel, and he could only partially squat.  He had some pain and occasional swelling with prolonged walking, and his knee occasionally "went out," but he had not fallen.  He worked in a tower, and he was able to climb up the tower and do his work.  He had recently experienced severe pain after three days of pushing a lawn mower over an acre of land.  He does "quite well" unless he is doing some repetitive activity.  

VA progress notes show that in January 2008, the Veteran was treated for left knee pain.  An associated X-ray report contains an impression of " postoperative findings on the left without change since prior study" (in June 2006).  A February 2008 report notes a complaint of left knee pain that was refractory to most medications.  An April 2008 report notes a complaint of left knee pain, and swelling.  An examination was "unremarkable."  

A report from S.T., M.D., dated in April 2008, shows complaints of knee pain, with limitations of a "desk/bench type occupation."  It indicates inter alia that the Veteran was unable to move with a fighting load at least two miles, or do 3 to 5 second rushes under direct and indirect fire.  Vocational rehabilitation was recommended.

A VA examination report, dated in July 2008, shows that the Veteran indicated that he had continuous pain, and that his knee "gives out" occasionally when he is walking or standing.  He reported that kneeling or running caused excruciating pain.  He was noted to wear a brace, and to work as a heavy equipment mechanic at a granite quarry.  He said that he had missed about a week of work, usually only a day at a time.  He stated that he had been recommended for vocational rehabilitation, but that he had not been able to do this.  On examination, there was no instability medially or laterally.  There was pain on flexion.  After three repetitions there was no further loss of range of motion due to pain, tenderness or spasm.  There was no tenderness or pressure over the patella or the knee joint, or posteriorly.  There was no heat, redness, or effusion.  The diagnosis was status post surgical repair torn anterior cruciate ligament, left knee.  The joint was painful at the extreme of motion, with no additional limitation following repetitive use.  There was additional limitation during flare-ups.  

In summary, the Veteran's lower extremity strength has been characterized as "good," with a finding of quad strength of 4+/5.  The July 2008 VA examination report shows that there was no additional loss of motion upon repetitive use.  The joint was painful at the extreme of motion.  There is no evidence of instability.  The Veteran has been shown to have a range of motion in his left knee which is greater than even that required for even a 0 percent rating under DCs 5260 and 5261.  Therefore, even taking into account the complaints of pain, and the evidence of ligament pathology, the medical evidence is insufficient to show that the Veteran has such symptoms as atrophy, loss of strength, or neurological impairment or incoordination, such that when the ranges of motion in the left knee are considered together with the evidence of functional loss due to left knee pathology, the evidence does not support a conclusion that the loss of motion in the left knee more nearly approximates the criteria for an initial evaluation in excess of 10 percent, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.  DeLuca.  Additionally, to assign two, separate compensable ratings based on painful motion under two separate diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) would be in violation of the rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005). 

In deciding the Veteran's increased initial evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability in issue, such that an increased evaluation is warranted.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as is stated above, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  In January and April of 2005, VCAA notices were issued in association with the Veteran's claim for service connection.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In any event, this claim is for an increased initial evaluation.  Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled; no additional § 5103(a) notice is required.  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006); VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004). 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment reports, and VA and non-VA medical records, have been obtained, and the Veteran has been afforded two VA examinations.  The appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and he has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

The appeal is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


